Citation Nr: 0503652	
Decision Date: 02/10/05    Archive Date: 02/22/05

DOCKET NO.  03-19 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey



THE ISSUE

Entitlement to a rating in excess of 40 percent for bilateral 
hearing loss.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1945 to January 1947 and from January 1951 to 
January 1955.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a March 2003 rating decision 
by the Newark Regional Office (RO) of the Department of 
Veterans Affairs (VA) that granted service connection for 
bilateral hearing loss, rated noncompensable.  In March 2004, 
the veteran testified at a Travel Board hearing before the 
undersigned; a transcript of that hearing is of record.  At 
the hearing, the undersigned granted a motion to advance the 
case on the Board's docket due to the veteran's advanced age.  
In April 2004, the Board remanded the claim for further 
development.  In November 2004, the RO increased the rating 
to 40 percent, effective November 23, 2001.  


FINDINGS OF FACT

Throughout the appeal period the veteran has had no worse 
than Level VII hearing acuity in each ear.  


CONCLUSION OF LAW

A rating in excess of 40 percent for bilateral hearing loss 
is not warranted. 38 C.F.R. §§ 1155 (West 2002); 38 C.F.R. §§ 
4.85, Tables VI, VIA,VII, Code 6100, 4.86 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Preliminary Matters

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law. Regulations implementing the VCAA 
are at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). The 
VCAA and implementing regulations apply in the instant case.

There has been substantial compliance with the pertinent 
mandates of the VCAA and implementing regulations.  The 
veteran was provided a copy of the rating decision denying 
his claim.  In the March 2003 decision, in a June 2003 
statement of the case (SOC), and in a supplemental statement 
of the case (SSOC) in November 2004, the veteran was notified 
of the evidence necessary to substantiate his claim on the 
"downstream" issue of an increased initial rating, and of 
what was of record.  He was advised of the basis for the 40 
percent rating for his hearing loss; the criteria for rating 
hearing loss were outlined.  

By correspondence dated in October 2003, April 2004, and 
September 2004, the veteran was notified of the provisions of 
VCAA and how they applied to his claim.  Although such 
correspondence did not specifically mention the VCAA, changes 
in the law brought about by the VCAA and implementing 
regulations were clearly outlined, and explained that VA 
would make reasonable efforts to help the veteran get 
pertinent evidence, but that he was responsible for providing 
sufficient information to VA to identify the custodian of any 
records. See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
He was notified that evidence submitted within a year would 
be considered.  In fact, all evidence received in the interim 
has been accepted for the record and considered.  Although 
the veteran was not specifically advised to submit everything 
he had pertinent to his claims, he was advised that VA would 
obtain any Federal government records, including any VA 
treatment records and that if he completed the provided 
releases VA would assist him in obtaining any records he 
identified.  Inasmuch as ratings for hearing impairment are 
based essentially on the results of official audiometry, 
this, along with notice of what was needed to establish a 
rating in excess of 40 percent was essentially equivalent to 
telling him to submit everything he had pertinent to the 
claims.  

Regarding timing of notice, obviously notice regarding the 
rating of a disability could not have preceded the grant of 
service connection for such disability.  The veteran was 
given ample time to respond when notice was ultimately given.  
The claim was reviewed/reconsidered and the rating was 
increased subsequent to VCAA notice.  The veteran is not 
prejudiced by any technical notice deficiency along the way.   

Regarding the duty to assist, VA arranged for official 
audiometry, including in October 2004 pursuant to the Board's 
remand order, and such audiometry was the basis for the 
rating was increase to 40 percent.  The veteran has not 
identified any further pertinent records for VA to obtain, 
and there is no indication that any pertinent evidence 
remains outstanding.  All notice and duty to assist 
requirements are substantially met.  The veteran is not 
prejudiced by the Board's review of the matter on the merits 
at this point.  See Conway v. Principi,  6 Vet. App. 226 
(1994).  

II.	Factual Background

Service connection for hearing loss was established on the 
basis the disability, at least in part, resulted from noise 
trauma in service.

On January 2003 VA audiometry, puretone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
50
70
95
   LEFT
25
30
50
70
85

The average right ear puretone threshold was 62 decibels, and 
speech discrimination was 84 percent.  The average left ear 
puretone threshold was 59 decibels, and speech discrimination 
was 84 percent.  The examiner noted that there was mild 
sloping to profound sensorineural loss in the right ear and 
mild sloping to severe sensorineural loss in the left ear.  
There was a good discrimination score bilaterally.  

Treatment records from East Orange VA Medical Center (VAMC) 
from September 1999 to May 2004 primarily show treatment for 
disabilities other than hearing loss; however, reports do 
show that the veteran underwent frequent adjustments of his 
hearing aids.  In April 2004, it was noted that he 
experienced significant changes in hearing impairment, but 
audiological testing was not shown.  
On October 2004 VA examination, puretone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
50
75
90
95
   LEFT
65
65
80
85
90

The average right ear puretone threshold was 78 decibels, and 
speech discrimination was 64 percent.  The average left ear 
puretone threshold was 80 decibels, and speech discrimination 
was 64 percent.  The diagnosis was moderate to profound mixed 
hearing loss of the right ear, with moderately severe to 
profound mixed hearing loss of his left ear.  

III.	Criteria and Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4. 38 U.S.C.A. § 1155.

The appropriate evaluation for a hearing impairment is 
determined under the criteria in 38 C.F.R. §§ 4.85, 4.86.

The Rating Schedule provides a table for ratings purposes 
(Table VI) to determine a Roman numeral designation (I 
through XI) for hearing impairment, based on testing (by a 
state- licensed audiologist) including puretone thresholds 
and speech discrimination (Maryland CNC test). See 38 C.F.R. 
§ 4.85.  Where there is an exceptional pattern of hearing 
impairment (as defined in 38 C.F.R. § 4.86) the rating may be 
solely on puretone threshold testing.  One exceptional 
pattern of hearing impairment occurs when the puretone 
thresholds in each of the four frequencies (1,000, 2,000, 
3,000 and 4,000 Hertz) are 55 decibels or greater.  Table VII 
is used to determine the rating assigned by combining the 
Roman numeral designations for hearing impairment of each 
ear. 

Ratings for hearing impairment are derived by the mechanical 
application of the Ratings Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered. Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Here, official audiometry in October 2004 revealed an average 
puretone threshold of was 78 decibels, and speech 
discrimination of 64 percent in the right ear, and an average 
puretone threshold of 80 decibels, and speech discrimination 
of 64 percent in the left ear.  Under Table VI, such hearing 
acuity reflects Level VII in each ear.  Since all puretone 
thresholds in the left ear exceed 55 decibels, that ear may 
alternatively be rated under Table VIA.  Under those 
criteria, the left ear remained at Level VII hearing.  
Combining the hearing level designations for the two ears 
under Table VII results in 40 percent rating under Code 6100 
being warranted. 

As noted the rating of hearing loss disability involves the 
mechanical application of the rating schedule to numeric 
designations assigned to official audiometry results.  Here, 
that establishes that a 40 percent rating is warranted.  The 
veteran's representative argues that the veteran's hearing 
loss disability approximates the criteria for a higher 
rating.  In that regard, it is noteworthy that the rating 
criteria set specific parameters for hearing level 
designations.  Average puretone thresholds and speech 
discrimination percentages place the hearing acuity of the 
ear in question within the specific parameters.  When hearing 
acuity is within the parameters of a hearing level, it cannot 
be held to more closely approximate the parameters of the 
next higher level.  

Under Fenderson v. West, 12 Vet.App. 119 (1999), where, as 
here, the rating involves the initial rating assigned with 
the grant of service connection, the entire period is to be 
considered on appeal, and separate ratings may be assigned 
for separate periods of time, based on facts found.  Here, 
the veteran's hearing impairment has never during the 
appellate period exceeded the levels warranting the current 
rating assigned.  Hence, "staged ratings" are not 
warranted.  




ORDER

A rating in excess of 40 percent for bilateral hearing loss 
is denied. 



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


